Citation Nr: 0126015	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  98-13 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a 
shoulder injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel

INTRODUCTION

The veteran served on active duty from October 1941 to April 
1944.

This appeal arises from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO) which denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and a shoulder injury.

In August 2001, the veteran presented his personal testimony 
on the two appealed issues at a hearing chaired by the 
undersigned at the RO.  A transcript of the haring has been 
associated with the veteran's VA claims folder.

Other issues

In addition to the issues on appeal, the September 1995 RO 
decision also denied the veteran's claims for service 
connection for residuals of an injury to a blood vessel in 
the chest and for residuals of a wound to the left leg, and 
his claim for an increased rating for service-connected 
conversion reaction.  The veteran's October 1995 notice of 
disagreement (NOD) noted only the issues of service 
connection for PTSD, residuals of a right shoulder injury and 
residuals of a wound to the left leg.  Because no NOD was 
filed as to the issues of service connection for residuals of 
an injury to a blood vessel in the chest and an increased 
rating for service-connected conversion reaction, those 
issues are not before the Board.  See 38 U.S.C.A. 
§ 7105(a)(b)(1) (West 1991); 38 C.F.R. § 20.200 (2001); 
Garlejo v. Brown, 10 Vet. App. 229, 232-3 (1997) [the Board 
did not err in refusing to adjudicate a matter as to which no 
NOD was filed].

As noted immediately above, the veteran did file a NOD as to 
the issue of entitlement to service connection for residuals 
of a shell fragment wound, left leg.  Service connection for 
that disability was ultimately granted by a May 2001 RO 
decision.  A noncompensable rating was assigned, effective 
date May 2, 1994.
To the Board's knowledge, no NOD has been filed as to either 
the assigned rating or its effective date.  Those issues are 
therefore not before the Board.  See Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].

Accordingly, only the two issues listed on the first page of 
this decision are now before the Board on appeal.


FINDINGS OF FACT

1.  There is no medical evidence of record of currently 
diagnosed PTSD.

2.  There is no service medical evidence of record of an in-
service shoulder injury.

3.  There is no medical evidence of record of any currently 
diagnosed shoulder injury residuals.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.304(f) (2001).

2.  A shoulder disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD and for residuals of a shoulder injury.  He has not 
advanced any specific contentions concerning PTSD.  The Board 
observes that service connection has been in effect for 
conversion reaction since the veteran left military service 
in April 1944.  With respect to a shoulder injury, the 
veteran in essence contends that he was injured in a motor 
vehicle accident during service.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Pertinent law and regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
veteran's claimed disability was incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  

Notwithstanding the lack of a diagnosis of a specific 
disability during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection presupposes a diagnosis of a current 
disease.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) evidence of combat or in the absence thereof 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD. 6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." See 
Zarycki, 6 Vet. App. at 98.

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service connection in 
each case shall be recorded in full. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In Kessel v. West, 13 Vet. App. 9 (1999), it was observed 
that the import of 38 U.S.C.A § 1154(b) is ascertained when 
viewed in the context of comparing the evaluation of the 
merits of the claim of a non-combat veteran and a combat 
veteran. A non-combat veteran's claim must be denied if the 
preponderance of the evidence is against the claim.  It was 
held that under the statute, the combat veteran will be found 
to have established sufficient evidence of the service 
incurrence or aggravation element by his or her own testimony 
unless "there is 'clear and convincing evidence' that the 
disease or injury was not incurred or aggravated in service."  
Kessel, 13 Vet. App. at 17; see also Kessel v. Gober, No. 00-
7011 (Fed. Cir. Aug. 14, 2000) (unpublished opinion; 
dismissing claim upon the veteran's death); Kessel v. Gober, 
14 Vet. App. 185 (2000) (withdrawing opinion at 13 Vet. App. 
9).

The VCAA

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (the VCAA) and its implementing 
regulations became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].  The VCAA is 
applicable to all claims filed on or after its the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

In this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the veteran has been amply informed of the 
requirements of law, including, most recently, a May 2001 
Supplemental Statement of the Case, which specifically 
informed him of the provisions of the VCAA.  A review of the 
record demonstrates that the veteran and his representative 
have been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.  The Board concludes that the discussions 
in the rating decision, statement of the case, supplemental 
statements of the case, and the RO's letters to the veteran 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, such that there has been compliance with 
VA's notification requirements under the VCAA.  

The VCAA further provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In this case, the evidence of record includes the veteran's 
service medical records, his post-service private and VA 
treatment reports, a transcript of his August 2001 Travel 
Board hearing, reports of VA examinations and statements by 
the veteran and his representative.  Under the circumstances, 
the Board finds that the record as it stands is complete and 
adequate for appellate review.  The veteran and his 
representative have pointed to no pertinent evidence which 
exists and which has not been obtained.  In particular, the 
veteran has been provided with numerous VA examinations, the 
results of which are recorded elsewhere in this decision.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims, including 
providing testimony at the August 2001 personal hearing. 
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540,. 
546 (l99l) [strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran]; Sabonis V. Brown, 6 Vet. App. 426, 430 (1994) 
[remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided].

In short, following a thorough review of the record, the 
Board is satisfied that VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with VA's duty to 
notify and to assist mandated by the VCAA and its 
implementing regulations.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

1.  Entitlement to service connection for post-traumatic 
stress disorder.

Factual background

The veteran served in combat in North Africa during World War 
II.  He was evacuated from the front line.  In December 1943, 
he was diagnosed as having psychoneurosis, anxiety type.  A 
September 1944 VA examination resulted in a diagnosis of 
psychoneurosis, mixed.  As noted above, service connection 
was granted for psychoneurosis in a March 1947 VA rating 
decision.  In a June 1956 rating decision, based on the 
report of an April 1956 VA psychiatric examination, the 
veteran's service-connected disability was redenominated as 
conversion reaction. 

In May 1994, the veteran filed a claim of entitlement to 
service connection for PTSD.  A VA examination was conducted 
in August 1995.  However, diagnosis was deferred because the 
veteran, then age 79, was unable to effectively communicate 
with the examiner.  In September 1995, the RO denied the 
veteran's claim.  In October 1997, a VA psychiatric 
examination of the veteran was conducted.  The diagnosis was 
anxiety disorder, not otherwise specified.  
Another VA psychiatric examination was completed in March 
2000.  The diagnosis was generalized anxiety disorder.  At 
the present time, a 50 percent disability rating is in effect 
for conversion reaction.

Analysis

The Board initially notes that the veteran engaged in combat 
with the enemy in North Africa during World War II.  Thus, 
the veteran's stressors need not be verified.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  However, 
as discussed immediately below, the question to be answered 
by the Board does not concern stressors.  Rather, it is 
whether the claimed disability, PTSD, exists.  As noted by 
the Board above, if the claimed disability does not exist, 
service connection cannot be granted therefor.

The RO denied the veteran's claim of entitlement to service 
connection for PTSD because it determined that the evidence 
did not indicate that the veteran in fact had PTSD.  The RO 
went on to observe that the veteran has a longstanding 
service-connected psychiatric disability, conversion 
reaction, and that any and all of the veteran's claimed PTSD 
symptomatology was being compensated for under the rubric of 
conversion reaction.  See 38 C.F.R. § 4.14 (2001) [the 
evaluation of the same disability under various diagnoses is 
to be avoided].  See also Fanning v. Brown, 4 Vet. App. 225, 
230 (1993).

The veteran has not presented any specific arguments 
concerning the existence of PTSD.  See the August 2001 
hearing transcript, pages 3-4].

As noted above, the law, specifically including 38 C.F.R. 
§ 3.304(f), requires medical evidence diagnosing PTSD.  There 
is no medical evidence of record containing a diagnosis of 
PTSD.  To the contrary, there is evidence dating back to 1943 
which documents another psychiatric disability, variously 
characterized as anxiety disorder or conversion reaction, 
which is in fact service connected.  Recently, an October 
1997 VA psychiatric examination report, which includes a 
notation by the examiner that he had reviewed the claims file 
evidence, contains an Axis I diagnosis of anxiety disorder, 
not otherwise specified.  A March 2000 VA psychiatric 
examination report contains an Axis I diagnosis of 
generalized anxiety disorder.  

There is no diagnosis of PTSD of record.   In the absence of 
the claimed disability, service connection may not be 
granted.  See, e.g., Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353, 1356 (Fed. 
Cir. 1998).  

In short, for the reasons and bases expressed above, the 
Board concludes that the  preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for residuals of a 
shoulder injury.

The veteran contends that he was involved in a motor vehicle 
accident in North Africa in 1943, during World War II, in 
which he was thrown from a truck.  

Factual background

A thorough review of the veteran's service personnel and 
medical records reveals several statements by the veteran as 
to the nature of his motor vehicle accident, and reports by 
various Army personnel who interviewed the veteran and 
reviewed his medical records.  

A December 1943 service medical record referred to "a rather 
insignificant automobile accident in which the soldier 
received no physical injury."   February 1944 hospitalization 
reports contain notations that the veteran "[b]roke down 
after an insignificant automobile accident, in which he 
sustained no bodily harm".
In a March 1944 report by a VA social worker, the veteran's 
mother stated that the veteran had told her about automobile 
accidents during service.  However, "she knew of no injuries 
received by him".

The Board further notes that the veteran's service medical 
records contain hospitalization reports with detailed daily 
nursing/status reports, which do not mention any wounds or 
injuries to the veteran's shoulders.  Those hospitalization 
reports also contain the findings of a physical examination 
of the veteran that do not include any reference to his right 
shoulder.   

There are no shoulder complaints or findings contained in 
September 1944, September 1949 or December 1953 VA 
examination reports.    

A November 1955 private examination report of the veteran 
contains a history supplied by the veteran, including a 
statement that "[h]e was not injured during [s]ervice."

A September 1979 VA examination report, which contains the 
veteran's complaint of "sore in shoulders," also contains 
the notation, after a physical examination of the veteran, 
that he showed "no . . . muscle weakness, evidence of 
deforming disease, or injuries."

An April 1991 VA treatment report contains the veteran's 
reported history that he took Motrin "for shoulder injury in 
the war."  In a May 1994 statement the veteran reported that 
his "shoulder was injured in a truck accident in Africa."

During the veteran's October 1997 VA general medical 
examination the veteran reported  a dislocation of his left 
shoulder that occurred as the result of an accident in which 
he fell off a truck.  The examiner noted that the veteran 
reported "being hospitalized for months for both his 
injuries, but in reviewing the C-file it seemed that some of 
his hospitalization may have been psychiatric in nature."  
The examiner also noted other inconsistencies in the 
veteran's reported history, and noted that the veteran was 
"a very difficult historian."  Upon physical examination 
the examiner noted that the veteran had "significant 
findings of osteoarthritis [a]ffecting his hands, knees and 
hips."  

During a January 2001 VA orthopedic examination the veteran 
reported being knocked out of a truck and hitting his right 
shoulder on a tree during World War II.  He also reported 
that there was constant pain in his shoulder.  Upon physical 
examination, range of motion of the right shoulder was found 
to be essentially normal.  The assessment was chronic 
shoulder pain of unclear etiology.

A January 2001 VA X-ray report of the right shoulder 
contained an impression of: no evidence of fracture or 
dislocation.

During the veteran's August 2001 Travel Board hearing he 
testified that he injured his shoulder during a motor vehicle 
accident in 1943, when he was thrown against a tree.

Analysis

With respect to the issue of entitlement to service 
connection for a shoulder disability, the Board has no reason 
to doubt that the veteran was involved in one or more motor 
vehicle accidents during service, even though there is no 
specific record of such.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), pertaining to presumptions accorded to 
combat veterans.

Such finding, however, does not end the Board's inquiry.  The 
above-cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they merely relax 
the evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  Of great 
significance with respect to this issue, moreover, is that a 
determination of combat-veteran status does not involve the 
question of a disability's current existence.  See, e.g., 
Kessel v. West, 13 Vet. App. 9 (1999).  That is, even 
assuming combat status, the veteran must provide satisfactory 
evidence of a current disability.

The competent medical evidence does not support the veteran's 
contention that he received a shoulder injury during service 
or that he currently has residuals of the claimed shoulder 
injury.  First, there are no service medical records 
whatsoever of record pertaining to a shoulder injury, even 
though the veteran was hospitalized very shortly after the 
truck accident and continued to be under medical supervision 
until some seven months later.  Indeed, the veteran has not 
contended that he was ever treated in service for such an 
injury.  Moreover, there are numerous statements of record, 
discussed above, from medical personnel, the veteran's mother 
and the veteran himself to the effect that he sustained no 
shoulder injuries during service.

In short, to the extent that there is a presumption that the 
veteran sustained a shoulder injury in a motor vehicle 
accident during service, that presumption has been 
effectively rebutted by the utterly negative service medical 
records and post-service medical records, as well as the 
veteran's own contemporaneous statements and those of his 
mother. 

In addition, there is not now, nor has there ever been, any 
medical evidence of residuals of a shoulder injury.  As noted 
immediately above, the service medical records are devoid of 
any reference to shoulder pathology.  Post-service medical 
records, including recent X-ray studies, have failed to 
identify any injury residuals.  

Boiled down to his essence, the veteran's claim is supported 
only by his own statements.  It is now well established that 
as a layperson without medical training, the veteran is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

The Board cannot help but noticing in passing that the 
veteran, which has been characterized as a poor historian, 
has offered different versions as to which shoulder was 
injured in the motor vehicle accident during service, 
sometimes referring to the right shoulder and sometimes to 
the left.  Although the Board has absolutely no reason to 
question the sincerity of the veteran's beliefs, his 
statements are entitled to little weight of probative value 
when viewed in the context of the evidence of record as a 
whole, which does not demonstrate any shoulder injury during 
service and any shoulder injury residuals currently.  See 
Madden, supra.

Finally, the Board points out that the veteran's medical 
records, although clearly indicating that the motor vehicle 
accident caused the veteran no physical injury, further 
indicated that the accident may have been a source of the 
psychiatric problems, diagnosed at times as conversion 
reaction, for which he underwent a lengthy period of 
hospitalization during service and for which he is now 
service connected.  Although the veteran's medical history 
helps to explain the veteran's preoccupation with the motor 
vehicle accident, it does not establish that the motor 
vehicle accident caused any physical injury to either 
shoulder.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
residuals of a shoulder injury.  The benefits sought on 
appeal are accordingly denied.






CONTINUED ON NEXT PAGE



ORDER

Service connection for PTSD is denied.

Service connection for residuals of a shoulder injury is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

